Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty Wesley Malherek (reg no 76903) on 02/12/2021.

The application has been amended as follows: 
AMENDMENT TO THE CLAIMS
1.	(Currently Amended) A coupler for coupling an output shaft of a servo to an auxiliary shaft, comprising: 
a coupler body having a longitudinal axis extending from a first end to a second end, wherein the coupler body comprises: 
a first bore centered on the longitudinal axis and extending into the first end a first distance, the first bore configured to accept a portion of the auxiliary shaft;
a second bore centered on the longitudinal axis and extending into the second end a second distance;
a first fastener disposed proximate the first end, wherein adjusting the first fastener deforms a cross sectional dimension of the first bore;
a slit formed in the coupler body, the being substantially perpendicular to the longitudinal axis, the slit being configured to reduce deformation of the second bore as the first fastener deforms the cross sectional dimension of the first bore;
 and
wherein an inner surface of the second bore has a female spline configuration to accept and engage a splined portion of the output shaft of the servo, the female spline configuration having at least one less spline than the splined portion of the output shaft.

2.	(Currently Amended) The coupler of claim 1, wherein the  slit extends at least halfway through the coupler body.

3.	(Original) The coupler of claim 2, wherein the coupler body has a first lateral bore extending therethrough, wherein the first lateral bore is configured to accept a first laterally positioned fastener, which when actuated, causes the coupler body proximal the first bore to deform.

4.	(Original) The coupler of claim 3, wherein the coupler body has a second lateral bore extending therethrough, wherein the second lateral bore is configured to accept a second laterally positioned fastener, which when actuated, causes the coupler body proximal the second bore to deform.

5.	(Original) The coupler of claim 2, a third fastener configured to extend from the first bore, through an orifice into the second bore, wherein the third fastener is configured to engage the output shaft of the servo to secure the adapter to the output shaft.

6.	(Original) The coupler of claim 2, wherein the coupler body has a second slit formed therein, wherein the second slit is substantially perpendicular to the first slit.

7.	(Cancelled) 

8.	(Currently Amended) The coupler of claim 2[[1]], wherein the coupler body has a generally cylindrical portion with a tab that extends laterally from the cylindrical portion; and wherein the slit extends outward through the tab.

9.	(Original) The coupler of claim 1, wherein the first bore and second bore are abutted to and separated by a divider.

10.	(Original) The coupler of claim 1, wherein the coupler body comprises aluminum.

11.	(Currently Amended) A servo motor for hobby applications configured to be coupled to an auxiliary shaft, the servo motor comprising: 
a rotatable output shaft having a male spline configuration; and
a coupler having a first end and a second end, the coupler coupled to the rotatable shaft, wherein the couple comprises: 
a generally cylindrical portion;
a tab that extends laterally from the generally cylindrical portion, the tab having a slit that extends from the first end of the coupler to the second end of the coupler;
a first bore centered on a longitudinal axis and extending from the first end of the coupler toward the second end of the coupler, the first bore configured to accept a portion of the auxiliary shaft, wherein narrowing a first width of a first portion of a slit causes the first bore to frictionally engage the portion of the auxiliary shaft; and
a second bore centered on the longitudinal axis and extending from the second end of the coupler toward the first end of the coupler, configured to accept and positively engage a portion of the output shaft of the servo motor and wherein narrowing a second width of a second portion of the slit causes the second bore to frictionally engage the portion of the output shaft of the servo motor and wherein the second bore comprises a mating female spline configuration that comprises at least one fewer female spline than the male spline configuration.

12.	(Original) The servo motor of claim 11, wherein the coupler comprises a first fastener that compresses the first portion of the slit and a second fastener that compresses the second portion of the slit.

13.	(Original) The servo motor of claim 11, wherein the coupler comprises a third fastener that compresses the first portion of the slit and a fourth fastener that compresses the second portion of the slit.

14-15. (Cancelled)

16.	(Original) The servo motor of claim 15, wherein the at least one fewer female spline is displaced by the slit, such that the female spline configuration is capable of mating with the male spline configuration.

17.	(Currently Amended) An apparatus for attachment to an output shaft of a servo, the apparatus comprising: 
a body having a longitudinal axis, a first end, a second end, and a longitudinal slit comprising a first portion with a first width and a second portion with a second width;
a first bore extending into the first end and aligned with the longitudinal axis, the first bore being in communication with the first portion, wherein adjustment of the first portion to a third width different from the first width changes a size of the first bore; and
a second bore extending into the second end and aligned with the longitudinal axis, the second bore being in communication with the second portion, wherein adjustment of the second portion to a fourth width different from the second width changes a size of the second bore, and wherein the second bore comprises a mating female spline configuration that comprises at least one fewer female spline than a male spline configuration of the output shaft of the servo [[;]].

18.	(Currently Amended) The apparatus of claim 17, wherein the first potion and second portion are divided by a perpendicular slit that is substantially perpendicular to the longitudinal slit.

19.	(Original) The apparatus of claim 17, wherein adjustment of the second portion is made by a first fastener.

20.	(Original) The apparatus of claim 19, and further comprising:
 a divider integrated with a portion of material that forms the body and positioned between the first bore and the second bore and having an orifice that extends from the first bore to the second bore; and
a second fastener configured to extend from the first bore, through the orifice and into the second bore, wherein the second fastener is configured to engage the output shaft of the servo to secure the apparatus to the output shaft.

Allowable Subject Matter
Claims 1-6, 8-13, and 16-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832